Name: Commission Regulation (EEC) No 1258/91 of 14 May 1991 amending Regulation (EEC) No 3446/90 laying down detailed rules for granting private storage aid for sheepmeat and goatmeat and Regulation (EEC) No 3447/90 on special conditions for the granting of private storage aid for sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: agricultural structures and production;  distributive trades;  animal product
 Date Published: nan

 Avis juridique important|31991R1258Commission Regulation (EEC) No 1258/91 of 14 May 1991 amending Regulation (EEC) No 3446/90 laying down detailed rules for granting private storage aid for sheepmeat and goatmeat and Regulation (EEC) No 3447/90 on special conditions for the granting of private storage aid for sheepmeat and goatmeat Official Journal L 120 , 15/05/1991 P. 0015 - 0016 Finnish special edition: Chapter 3 Volume 37 P. 0129 Swedish special edition: Chapter 3 Volume 37 P. 0129 COMMISSION REGULATION (EEC) No 1258/91 of 14 May 1991 amending Regulation (EEC) No 3446/90 laying down detailed rules for granting private storage aid for sheepmeat and goatmeat and Regulation (EEC) No 3447/90 on special conditions for the granting of private storage aid for sheepmeat and goatmeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 3446/90 (3) lays down detailed rules for granting private storage aid for sheepmeat and goatmeat; Whereas experience has shown that provision should be made to allow deboning during the period of placing in storage; whereas Regulation (EEC) No 3446/90 should therefore be modified; Whereas Commission Regulation (EEC) No 3447/90 (4), as amended by Regulation (EEC) No 273/91 (5), lays down special conditions for the granting of private storage aid for sheepmeat and goatmeat; whereas, in order to facilitate the destocking of deboned product, it is appropriate to adjust the minimum quantity to be destocked; whereas Regulation (EEC) No 3447/90 should therefore be modified; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 In Article 4 of Regulation (EEC) No 3446/90 the texts of paragraphs 2 and 3 are modified as follows: '2. Contractors may, under the permanent supervision of the intervention agency and during the period of placing in storage, cut, partially debone or debone all or part of the products, provided that a sufficient quantity of carcases is employed to ensure the tonnage for which the contract has been concluded is stored and that all the meat resulting from such operation is placed in storage. Intention to make use of this facility shall be notified not later than the day on which placing in storage begins; however, the intervention agency may require that such notification take place at least two working days before the placing in store of each individual lot. The large tendons, cartilages, bones, pieces of fat and other scraps left over from cutting, partial deboning or deboning may not be stored. 3. Placing in storage shall begin, for each individual lot of the contractual quantity, on the day on which it comes under the control of the intervention agency. That day shall be the day on which the net weight of the fresh chilled product is determined: - at the place of storage, where the meat is frozen on the premises, - at the place of freezing, where the meat is frozen in suitable facilities outside the place of storage. However, in the case of meat placed in storage after cutting, partial deboning or deboning, weighing shall be carried out on products effectively placed in storage and may be done at the place of cutting, partial deboning or deboning. The determination of weights of products to be placed in storage shall not take place before the conclusion of a contract.' Article 2 Article 3b of Regulation (EEC) No 3447/90 is replaced by the following: 'Article 3a The minimum quantity for each removal is fixed at four tonnes expressed as product weight per store and per contractor. However, where the quantity left in a store is less than this quantity, one further withdrawal operation of the remaining quantity or part thereof shall be permitted. Where the withdrawal conditions referred to in the preceding subparagraph are not complied with: - the amount of aid for the quantity withdrawn shall be calculated in accordance with Article 6 (3) of Commission Regulation (EEC) No 3446/90, and - 15 % of the security referred to in Article 4 shall be declared forfeit in respect of the quantity withdrawn.' Article 3 This Regulation shall enter into force on 15 May 1991. It shall apply to private storage open from that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 289, 7. 10. 1989, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 333, 30. 11. 1990, p. 39. (4) OJ No L 333, 30. 11. 1990, p. 46. (5) OJ No L 28, 2. 2. 1991, p. 28.